DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 2/15/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1, 14, and 16-17 have been amended. Claims 11, 13, and 18 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Kuboshima et al. (US 2013/0105218) would still read on the claims as amended, under a new grounds of rejection.
Re claims 1 and 14, Applicant argues (Page 5) wherein the cited references do not teach “… wherein each busbar overlaps the flexible electrically conductive element or cable in a lengthwise direction.”
Examiner respectfully disagrees.
 Kubshima can be reinterpreted to teach a plurality of electrical connections (21), each electrical connection formed between a respective first electrical terminal (Comp_T1) and a respective second electrical terminal (Comp_T2) such that a first busbar (Comp_B1; annotated in Fig. 7 below) is connected 
Please see the rejection of the claims below.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboshima et al. (US 2013/0105218).
In claim 1, Kuboshima teaches (Fig. 1-2, 4, and 7 below) an electric drive unit (1) comprising: an electric motor (3) having a plurality of first electrical terminals (connected to Comp_T1, but not explicitly shown; will be hereinforth referred to as Comp_T1; annotated in Fig. 7 below); an electronic control unit (4; [0042-0043]) having a plurality of second electrical terminals (connected to Comp_T2, but not explicitly shown; will be hereinforth referred to as Comp_T2; annotated in Fig. 7 below); a plurality of electrical connections (21), each electrical connection formed between a respective first electrical terminal (Comp_T1) and a respective second electrical terminal (Comp_T2) such that a first busbar (Comp_B1; annotated in Fig. 7 below) is connected to or embodied in the first electrical terminal (Comp_T1; [0050]), a second busbar (Comp_B2; annotated in Fig. 7 below) is connected to or embodied in the second electrical terminal (Comp_T2; [0052-0053]), and the first busbar (Comp_B1) is electrically connected to the second busbar (Comp_B2) by a flexible electrically conductive element or a cable (41, 44; [0046]), wherein each busbar (Comp_B1, Comp_B2) overlaps the flexible electrically conductive element or cable (41, 44) in a lengthwise direction (as the busbar Comp_B1, Comp_B2 is connected and extends to the electrically conductive element or cable 41, 44 via the welded portion 45, therefore it can be interpreted to overlap in a lengthwise direction), wherein the flexible electrically conductive element or cable (41, 44)  has a greater flexibility (copper; [0050]) than the busbars (Comp_B1, Comp_B2; being made of copper; [0050]; since as illustrated in annotated Fig. 7 below, the busbars being wider than the conductive element or cable inherently results in the conductive element or cable being more flexible), and wherein the flexible electrically conductive element or cable (41, 44) and the busbars (Comp_B1, 

    PNG
    media_image1.png
    773
    553
    media_image1.png
    Greyscale


However, Kuboshima further teaches that the first terminal (Comp_T1) is formed as to provide an electrical connection to the electrical motor ([0050]), and the second terminal (Comp_T2) is formed as to provide an electrical connection to the control unit ([0042-0043]).
In claim 2, Kuboshima teaches the unit of claim 1, wherein the electric motor (3) and the electronic control unit (4) are embodied as one unit (shown in Fig. 1 above).
In claim 4, Kuboshima teaches the unit of claim 1, wherein the first busbars (Comp_B1) and the second busbars (Comp_B2) are rigid (starting from 43; [0057]) and the flexible electrically conductive element or the cable are flexible (41, 44; [0057]).
In claim 5, Kuboshima teaches the unit of claim 1 wherein the electric motor (3) and the electronic control unit (4) each have at least two electrical terminals (illustrated in Fig. 3 above), each electrical terminal (Comp_T1) of the electric motor (3) connected to a respective electrical terminal (Comp_T2) of the electronic control unit (4).
In claim 6, Kuboshima teaches the unit of claim 1, comprising a housing (5). 
In claim 7, Kuboshima teaches the unit of claim 6, wherein the housing (5) at least partially accommodates at least one of the electronic control unit (4) or the electric motor (3). 
In claim 8, Kuboshima teaches the unit of claim 1, wherein at least one of the first busbars (Comp_B1) and the second busbars (Comp_T2) are embodied as copper rails ([0021, 0050]), the flexible electrically conductive elements (21) are embodied as flexible metallic elements or as flexible copper elements ([0053-0055]).
In claim 9, Kuboshima teaches the unit of claim 1, wherein the first busbar (Comp_B1) and the second busbar (Comp_B2) are electrically and mechanically connected to the flexible electrically conductive element (21) by welding ([0059]).

In claim 12, Kuboshima teaches the unit of claim 1, wherein the flexible electrically conductive element (41, 44) has a bend (44) in a central portion thereof (illustrated in Fig. 1).
In claim 14, Kuboshima teaches (Fig. 1-2 and 4 above) an electric drive unit (1) comprising: an electric motor (3) having a plurality of first electrical terminals (connected to Comp_T1, but not explicitly shown; will be hereinforth referred to as Comp_T1); an electronic control unit (4; [0042-0043]) having a plurality of second electrical terminals (connected to Comp_T1, but not explicitly shown; will be hereinforth referred to as Comp_T2); a plurality of electrical connections (21), each electrical connection formed between a respective first electrical terminal (Comp_T1) and a respective second electrical terminal (Comp_T2) such that a first busbar (Comp_B1; annotated in Fig. 7 above) is connected to or embodied in the first electrical terminal (Comp_T1; [0050]), a second busbar (Comp_B2; annotated in Fig. 7 above) is connected to or embodied in the second electrical terminal (Comp_T2; [0052-0053]), and the first busbar (Comp_B1) is electrically connected to the second busbar (Comp_B2) by a flexible electrically conductive element (41, 44; [0046]) having a greater flexibility (copper; [0050]) than the busbars (Comp_B1, Comp_B2; being made of copper; [0050]; since as illustrated in annotated Fig. 7 above, the busbars being wider than the conductive element or cable inherently results in the conductive element or cable being more flexible), wherein each busbar (Comp_B1, Comp_B2) overlaps the flexible electrically conductive element (41, 44) in a lengthwise direction (as the busbar Comp_B1, Comp_B2 is connected and extends to the electrically conductive element 41, 44 via the welded portion 45, therefore it can be interpreted to overlap in a lengthwise direction), and wherein the flexible electrically conductive element (41, 44) and the busbars (Comp_B1, Comp_B2) are separate components (since they are connected to each other via weld 45; [0059]) that are composed of the same material (copper; [0050]).

However, Kuboshima further teaches that the first terminal (Comp_T1) is formed as to provide an electrical connection to the electrical motor ([0050]), and the second terminal (Comp_T2) is formed as to provide an electrical connection to the control unit ([0042-0043]).
Therefore, in view of Kuboshima, it would have been obvious to one skilled in the art to have recognized the electric drive unit before the effective filing date of the invention to have recognized the electrical motor and electronic control unit of Kuboshima as having respective first and second terminals, in order to provide electrical power via the control unit (Kuboshima; [0043]).
In claim 15, Kuboshima teaches the unit of claim 1, wherein the flexible electrically conductive element or cable (41, 44) and the busbars (Comp_B1, Comp_B2) are composed of copper ([0050]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboshima et al. (US 2013/0105218) in view of Yoshida et al. (US 2010/0127586). 
In claim 3, Kuboshima teaches the unit of claim 1, with the exception of wherein the electronic control unit is a pulse width modulated inverter or has a pulse width modulated inverter.
However, Yoshida teaches (Fig. 2) wherein a control unit (340) has a pulse width modulated inverter (320). 
Therefore in view of Yoshida, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the electric drive unit of Kuboshima for the electronic control unit to have a pulse width modulated inverter, in order to turn on and off components of the control circuit, based on phase coil voltage values (Yoshida; [0043]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboshima et al. (US 2013/0105218) in view of Adachi et al. (US 2013/0140055)

However, Adachi teaches a plurality of electrical connections (51) having flexible electrically conductive elements or cables (53) extending in a flexible manner, in order to provide desired displacement, such that position shifting or dimensional tolerance can be absorbed during operation of a vehicle (Col. 9, ln. 4-40).
Furthermore, since applicant has not disclosed that the different lengths solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings in view of Adachi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the unit of Kuboshima to have each flexible electrically conductive element or cable having a different length since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955). 
In claim 17, Kuboshima teaches the unit of claim 1, with the exception of explicitly teaching wherein the flexible electrically conductive elements or cables extend non-parallel with respect to each other.
However, Adachi teaches (Fig. 10) a plurality of electrical connections (51) having flexible electrically conductive elements or cables (53) extending non-parallel with respect to each other, in order to provide desired displacement, such that position shifting or dimensional tolerance can be absorbed during operation of a vehicle (Col. 9, ln. 4-40).
Therefore in view of Adachi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the unit of Kuboshima to have the flexible electrically conductive elements or cables extend non-parallel with respect to each other, in order to provide desired displacement, such that position shifting or dimensional tolerance can be absorbed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Groβe et al. (US 8574008) teaches a conductor having a first terminal part and second terminal part connected via a connecting part.
Iizuka et al. (US 2018/0109040) teaches a wire connection structure having a flat wire connecting a first and second wire at respective terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832